United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
       ___________

       No. 10-1667
       ___________

Larry Kenneth Alexander,                  *
                                          *
               Appellant,                 *
                                          *
       v.                                 *
                                          *
John A. Hedback, Trustee of the           *
Bankruptcy Estate of Georgia              *
Yvonne Stephens,                          *
                                          *
               Appellee.                  *

       ___________                            Appeals from the United States
                                              District Court for the
       No. 10-1855                            District of Minnesota and
       ___________                            the Bankruptcy Appellate Panel.
                                          *
In re: G. Yvonne Stephens                 *
                                          *   [UNPUBLISHED]
               Debtor                     *
                                          *
---------------------------------------   *
                                          *
G. Yvonne Stephens                        *
                                          *
               Appellant,                 *
                                          *
       v.                                 *
                                          *
John A. Hedback, Trustee of the           *
Bankruptcy Estate of G. Yvonne            *
Stephens; Mary Jo A.                      *
Jensen-Carter, Trustee of the              *
Bankruptcy Estate of Larry                 *
K. Alexander,                              *
                                           *
             Appellees.                    *

                                     ___________

                                Submitted: October 4, 2010
                                   Filed: October 6, 2010
                                    ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       In these consolidated appeals, Larry Alexander challenges the district court’s1
order dismissing his action for a declaratory judgment as to his ownership of real
property (No. 10-1667); and G. Yvonne Stephens challenges the order of the
Bankruptcy Appellate Panel (BAP) affirming the bankruptcy court’s2 approval of a
settlement between trustees regarding the same property (No. 10-1855).

       In No. 10-1667, we find that dismissal was proper for the reasons stated by the
district court. See Followell v. United States, 532 F.3d 707, 708 (8th Cir. 2008) (de
novo review). In No. 10-1855, we agree with the BAP’s analysis in all respects. See
In re Vote, 276 F.3d 1024, 1026 (8th Cir. 2002) (court of appeals applies same




      1
      The Honorable Davis S. Doty, United States District Judge for the District of
Minnesota.
      2
        The Honorable Dennis D. O’Brien, United States Bankruptcy Judge for the
District of Minnesota.

                                          -2-
standard of review as BAP, reviewing bankruptcy court’s findings of fact for clear
error, and its conclusions of law de novo). Accordingly, we affirm. See 8th Cir. R.
47B.
                        ______________________________




                                        -3-